Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 31, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  153759                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  ANGELA M. ROBINSON, a Legally Incapacitated                                                            Kurtis T. Wilder,
  Person, and REMO MARZELLA and MARIE                                                                                Justices
  MARZELLA, a/k/a TONI MARZELLA, Co-
  Guardians/Co-Conservators/Co-Trustees,
               Plaintiffs-Appellees,
  v                                                                SC: 153759
                                                                   COA: 325080
                                                                   Oakland CC: 2014-138598-NM
  MUNGER & ASSOCIATES, PLLC, MUNGER &
  ASSOCIATES, PC, JON B. MUNGER,
  JENNIFER CARNEY, and CHRISTINE A. WAID,
             Defendants-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 7, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 31, 2017
           d0522
                                                                              Clerk